J -S21001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 A.M.A.                                        IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                     Appellant


               v.


  O.H.F.                                   :   No. 2695 EDA 2018
                 Appeal from the Order Entered August 23, 2018
              In the Court of Common Pleas of Philadelphia County
                       Family Court at No: DR#0C1412022
BEFORE: STABILE, J., MURRAY, J., and FORD ELLIOTT, P.J.E.
MEMORANDUM BY STABILE, J.:                              FILED JULY 15, 2019
      A.M.A. ("Mother") appeals from the order entered August 23, 2018,
which granted the proposed relocation of O.H.F. ("Father"), denied Mother's

petition for contempt, and modified the prior custody award with respect to
the parties' children, J.F., a female born November 2007, T.F., a female born

June 2009, and H.F., a male born April 2012 (collectively, "the Children").
After careful review, we affirm.

      We summarize the relevant factual and procedural history of this matter

as follows.   Mother and Father married in 2006.1 N.T. Hearing, 8/17/18, at

10. From the start, their relationship appears to have been rife with hostility.

Mother and Father separated in 2008 and reunited four months later. Id. at

101. They separated again in 2014 and reunited in 2015. Id. at 101, 160-



1 Father testified that he and Mother "got divorced recently. I received the
paper divorce, [sic] like, a few days ago[.]" N.T. Hearing, 8/17/18, at 16.
J -S21001-19



61. This time, their reconciliation lasted only a week. Id. at 161. Meanwhile,

the parties commenced custody proceedings, resulting in a final custody order

entered on December 11, 2015. The order awarded shared legal custody to
both parties, primary physical custody to Mother, and partial physical custody

to Father every Sunday from 9:00 a.m. until 7:00 p.m., and every Tuesday
from 3:00 p.m. until 6:00 p.m.
      In April 2017, Mother and Father reunited once again. Id. at 159. In
October 2017, an incident took place that resulted in their final separation.
The details of this incident are the subject of significant disagreement. Mother

claims that the Children's paternal grandmother attacked her and injured her

right eye. Id. at 103. Father then kicked Mother out of the marital home and

changed the locks. Id. at 103, 107. While Father's description of these events

is somewhat unclear, he appears to claim that Mother left the marital home
on her own, forcing him to care for the Children without her assistance.2 Id.

at 78-80. The trial court docket indicates that Mother, acting pro se, filed
petitions for modification of custody and for contempt on October 5, 2017,3
requesting partial physical custody and averring that Father was preventing




2 Mother later obtained a final Protection From Abuse ("PFA") order against
Father after he failed to appear at a hearing. N.T. Hearing, 8/17/18, at 11-
13. Father claims that he did not receive notice of the hearing. Id.

3 These pleadings do not appear in the certified record.


                                     -2
J -S21001-19



her from seeing the Children.4 Later that same month, Father left Philadelphia

and moved with the Children to Columbus, Ohio.

          Following a hearing on March 23, 2018, the custody master issued a
proposed order, which provided that the parents would share legal custody,

that Father would exercise primary physical custody, and that Mother would

exercise partial physical custody during the last weekend of each month from

Friday at 8:00 p.m. until Sunday at 4:00 p.m. The master's proposed order
also provided that Mother would exercise custody for one week each month

during the summer. Father, acting pro se, filed exceptions on April 16, 2018,

averring that he was unable to care for the Children by himself. He further
averred that he left Pennsylvania because Mother had threatened him and his

life was in danger. On April 20, 2018, the trial court entered an order finding

Father in contempt for unspecified reasons5 and fining him $500. The court

also modified the custody award, directing that Mother would have telephone

contact with the Children every Sunday at 2:00 p.m., and every Wednesday
and Friday at 8:00 a.m.




4 The docket also indicates that Mother, acting through counsel, filed a motion
for expedited relief on January 22, 2018. The trial court granted the motion
by order entered April 6, 2018. Neither the motion, nor the order granting it,
appears in the certified record. Mother resumed proceeding pro se after this
filing.

5 The trial court explained merely that Father "by his own testimony is not
following the order of the court." Order, 4/20/18.


                                      -3
J -S21001-19


      The trial court docket indicates that Mother filed another petition for
contempt on May 11, 2018.6 On June 7, 2018, the court entered an order

finding Father in contempt for failing to attend the hearing that day in person

and for his "willful failure to comply with the court order" in an unspecified

manner. Order, 6/7/18, at 1. The order also directed that Father file a notice

of proposed relocation to Ohio, and awarded Mother makeup time with the

Children from June 10, 2018, until June 17, 2018. The following day, on June

8, 2018, the court entered an order directing that the Philadelphia Department

of Human Services contact the appropriate child protective services agency in

Ohio and request a safety assessment of Father's home.'

      Father complied with the trial court's order by filing a notice of proposed

relocation on June 11, 2018, averring that there was nowhere else for the

Children to live. That same day, Mother filed a counter -affidavit indicating she

had no objection to Father's relocation. In addition, Mother filed a custody

stipulation, signed by both parties, averring that she permitted Father to take

the Children back to Ohio before she had completed her makeup time on June

17, 2018, due to an emergency at her brother's residence that prevented the

Children from staying in Pennsylvania. Curiously, Mother then filed a counter -




6 Once again, this document is absent from the certified record.

 The certified record contains a copy of a report prepared by Franklin County
Children Service in Ohio, dated June 9, 2018. The report states that Father's
home was appropriate and that the agency had no concerns.

                                      -4-
J -S21001-19


affidavit opposing the relocation on June 12, 2018. On July 9, 2018, Mother

filed an additional petition for contempt, in which she alleged that Father was

not allowing her to have contact with the Children, that he lied in his notice of

proposed relocation by averring that no prior custody order was in place, and

that he coerced Mother into agreeing to his relocation. She also filed a petition

for expedited relief, requesting that the Children return to Philadelphia so that

she could exercise custody twice per week.

      The trial court conducted a hearing on August 17, 2018, during which

both parties appeared represented by counse1.8 The purpose of the hearing

was for the court to address Father's proposed relocation, Father's exceptions

to the proposed order, Mother's petition for contempt, and Mother's petition

for expedited relief. Initially, the court heard testimony from Father. Father

focused his testimony on alleged safety threats he faced in Philadelphia, the

circumstances that caused Mother's June 2018 makeup time to end early, and

his efforts to encourage the Children to maintain phone contact with Mother

while in Ohio.

      Father testified that, at or near the time of the parties' final separation

in October 2017, Mother sent her brothers and other "strangers" to harm him.

Id. at 15, 58. Specifically, Father recounted incidents during which his alleged

tormentors removed the tires from his car and put it on blocks, "shot" his car,



8 Mother remains represented on appeal. Father is before this Court pro se.
He has not filed a brief.
                                      -5
J -S21001-19


and chased him in front of the pizza shop where he worked. Id. at 15-16, 58,

78.   Father testified that he was afraid for his safety and needed assistance

caring for the Children, so he moved to Ohio where his brother and sister-in-

law lived.     Id. at 15, 17, 77. Notably, Father's sister-in-law is also Mother's
sister.    Id. at 20. Father insisted that he and his attorney at the time informed
Mother in advance that he intended to move, and that he only left pursuant

to his attorney's advice after Mother failed to respond. Id. at 13, 56.

          Concerning Mother's makeup time, Father testified that he brought the

Children to Philadelphia as the trial court directed on June 10, 2018. Id. at

27-28. When he arrived, Mother informed him that her brother forced her to

leave his home, "because she caused them a lot of trouble too," and that she

had no place to go with the Children.         Id. at 33. At Mother's suggestion,
Father obtained a hotel room for Mother, the Children, and himself. Id. That

evening, Mother agreed to sign paperwork so that he could return to Ohio with

the Children early. Id. After Mother signed the paperwork, Father returned

to Ohio with the Children, only to receive her objection to the relocation a few

days later.     Id. at 34. Mother stated to Father that she would travel to Ohio
on June 17, 2018, but never did so. Id. at 32.

          Finally, Father testified that he did not attempt to prevent the Children

from having a relationship with Mother. Id. at 26, 74, 76. He explained that

the Children are sometimes resistant to speaking with Mother and want to

ignore her phone calls, but that he encourages them to answer. Id. at 26.


                                         -6
J -S21001-19


He admitted Mother might not have been able to speak with the Children for

approximately a month because he missed a payment on his phone bill. Id.

Father reported that Mother last contacted him a few weeks ago and told the

Children she was terminally ill with the flu, and that she would never be calling

them again.    Id. at 38.
      The trial court also heard the testimony of Mother. Mother testified that

she left the marital residence in October 2017 after the Children's paternal

grandmother attacked her.9    Id. at 103. She then attempted to return to the
marital residence, but was unable to do so because Father changed the locks.

Id. at 107. Mother characterized Father as abusive, alleging that he struck
her on multiple occasions, and that she obtained prior PFA orders against him

in 2008, 2014, and possibly 2011. Id. at 101, 159-63, 210-11. Mother also

alleged that Father accosted her in the hallway during the custody hearing

and called her a "whore" in the Children's presence.   Id. at 204.
      Mother further testified that she resides with her brother, his wife, and

their children. Id. at 135. Concerning her makeup time in June 2018, Mother

testified that her brother was going to allow her and the Children to stay with

him for only two days, while her sister was going to allow her and the Children

to stay with her for only a day. Id. at 193. Mother planned to spend the rest




9 The trial court received additional testimony from the police officer who
interacted with Mother and prepared a report following the alleged attack.
N.T., 8/17/18, at 86-99.
                                      -7
J -S21001-19


of her makeup time with the Children at a motel. Id. at 194. However, a

pipe burst at her brother's home, which prevented her from staying there at

all. Id. at 131, 194. Mother could not afford to house the Children at a motel

for nearly the entire week, so she had to return them to Father earlier than

expected. Id. at 134. She claimed that she signed the consent to Father's

relocation by mistake, thinking that she was consenting only to the Children's

early return to Ohio. Id. at 136-37. She conceded that she does not have

enough space for the Children at her current residence and cannot afford a

larger residence. Id. at 139, 199-201. Instead, she proposed that the trial

court should order Father to return to Philadelphia so that she can spend more

time with the Children. Id. at 140-41.

      As for Mother's lack of contact with the Children, she blamed this on

Father. Mother insisted that Father does not allow the Children to talk to her

and that he has turned them against her. Id. at 103, 113-14, 126-30, 143.

According to Mother, Father blocked her phone number and did not respond

to her e -mails. Id. at 126-30. She reported that she last attempted to call

the Children "a couple weeks" prior to the hearing, and that J.F. picked up the

phone, told her not to call again, and hung up. Id. at 215. Mother conceded

that she called the Children and expressed concern that she may be dying.

Id. at 172-73. She explained that she was in the hospital with a "deadly" flu,

and that she asked the Children to speak with her because it might be their

last opportunity to do so. Id. Mother also described an incident during which


                                     -8
J -S21001-19


she flew to Ohio and attempted to visit the Children at their school, but was

unable to do so because they were not in school that day.       Id. at 150-51.
Mother insisted that Father took the Children out of school to prevent her from

seeing them. Id. at 151.

      At the conclusion of the testimony, the trial court conducted in camera

interviews of each of the Children separately. J.F. stated during her interview

that her home in Ohio is "perfect," although she does miss Philadelphia. N.T.

Interview, 8/17/18, at 11. Regarding her relationship with Mother, J.F. stated

that she would be willing to spend time with Mother, although she would not

enjoy it, and described Mother as "violent." Id. at 24. She expressed dislike

for driving to Philadelphia frequently and suggested that Mother could drive

to Ohio since her sister lives there. Id. at 6, 60. Significantly, J.F. provided

the court with a detailed description of the events surrounding the parties'

separation and the relocation to Ohio. J.F.'s description generally supported

Father's testimony.'°



1° J.F. recalled that Mother became very upset in October 2017 after Father
described her using "a bad word" and insisted that she make him some coffee.
N.T. Interview, 8/17/18, at 29. Mother began cursing and spitting on Father,
and flipped a table onto the paternal grandmother. Id. at 30-32. Regarding
Mother's injury, J.F. suspected that Mother scratched her own eye accidently
while the paternal grandmother attempted to hold her back, since Mother had
long fingernails and the paternal grandmother did not. Id. at 32-34.

      J.F. further recounted that Mother returned home the next day, went
inside, and began collecting her belongings in a trash bag. Id. at 34-36. She
then gave the Children ice cream and departed through the back door. Id. at


                                     -9
J -S21001-19


         In addition, T.F. stated that she does not miss Philadelphia and would

prefer to remain in Ohio. Id. at 73-76. T.F. indicated that she does not miss

Mother and does not want to see her more often. Id. at 76-77. H.F. stated

that he is not happy and wants to spend an equal amount of time with both

of his parents. Id. at 80, 83. He described Mother in a less positive light than

Father, explaining, "[s]he hits us. My dad doesn't. He just talks to us." Id.

at 81.

         Following the hearing, on August 23, 2018, the trial court entered the

order complained of on appeal, granting Father's proposed relocation, denying

Mother's petition for contempt, and modifying the previous custody award.

Specifically, the court awarded shared legal custody to both parties, awarded

primary physical custody to Father, and awarded partial physical custody to

Mother every other weekend, from Friday at 7:00 p.m. until Sunday at 7:00

p.m., in Ohio.1-1-   The court attached to its order a thorough analysis of the

factors set forth at 23 Pa.C.S.A. §§ 5328(a) and 5337(h), in which it credited




38-39. The day following Mother's departure, the family awoke to find both
of their cars damaged. Id. at 42. J.F. reported that the windshield of one of
the cars had "a hole right in the middle" resembling "a gunshot," while the
other car was dented and had flat tires. Id. at 42-43. During approximately
the following evening, J.F. described observing two men with flashlights "just
flashing in our house." Id. at 52-55. Father called the police, who suggested
that he should live somewhere else, resulting in the family's relocation to Ohio.
Id. at 55-56.
11 The trial court also awarded Mother weekly phone contact with the Children.


                                      - 10 -
J -S21001-19


Father's testimony that he relocated to Ohio out of concern for his own safety.

Order, 8/23/18, at 1-2, 7. In addition, the court credited Father's testimony

that Mother abandoned the Children and thereby acquiesced to his relocation.

Id. at 1-2, 4. The court found that it would be unrealistic for Father to drive

from Ohio back to Philadelphia to facilitate Mother's custody of the Children,

because it would make it difficult for him to maintain his job, but that Mother

"does not seem averse to travel" and could use her sister's residence as a

neutral location for custody exchanges.12 Id. at 3, 5, 7, 12. In addition, the

court observed that Mother did not request primary physical custody of the

Children, and that she was not capable of exercising primary physical custody

even if she had requested it, given that she lacked appropriate housing. Id.

at 4-7, 10-13. The court placed particular emphasis on the preference of the

Children, whom the court characterized as "brilliant human beings and mature

beyond their years" to continue residing with Father. Id. at 2-4, 8, 10-13.

Regarding Mother's request for contempt, the court explained that it found no

credible evidence that Father was at fault for the lack of contact between the

Children and Mother. Id. at 4, 6, 8-9. Instead, the court found that Father

directed the Children to answer Mother's phone calls when they failed to do

so. Id.




12 Mother asserts in her brief that her sister left Ohio "recently" and returned
to Pennsylvania after separating from Father's brother. Mother's Brief at 9.
J -S21001-19


      Mother timely filed a notice of appeal on September 18, 2018, along

with a concise statement of errors complained of on appeal. Mother also filed

a motion for reconsideration on September 21, 2018, which the trial court did

not address.

      Mother now raises the following claims for our review:

      a.    Did   the trial court commit legal error by conferring         a
      presumption in favor of relocation when Father relocated the
      Children prior to the hearing?

      b. Did the trial court commit legal error by improperly shifting the
      burden of proof to Mother when Father had the burden of
      establishing that relocation would serve the best interests of the
      Children?

      c. Did the trial court commit legal error in failing to consider
      Father's failure to provide reasonable notice of a proposed
      relocation?

      d. Did the trial court abuse its discretion by its finding that various
      custody and relocation factors favored Father against the weight
      of the evidence of record?

      e. Did the trial [court] abuse its discretion by failing to find Father
      in contempt against the weight of the evidence of record?

Mother's Brief at 8 (unnecessary capitalization omitted) (suggested answers

omitted).

      Our standard of review in child custody cases is as follows:

     In reviewing a custody order, our scope is of the broadest type
     and our standard is abuse of discretion. We must accept findings
     of the trial court that are supported by competent evidence of
     record, as our role does not include making independent factual
     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court's deductions or

                                       - 12 -
J -S21001-19


     inferences from its factual findings. Ultimately, the test is whether
     the trial court's conclusions are unreasonable as shown by the
     evidence of record. We may reject the conclusions of the trial
     court only if they involve an error of law, or are unreasonable in
     light of the sustainable findings of the trial court.

V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012) (citations omitted).
     "When a trial court orders a form of custody, the best interest of the
child is paramount." S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)
(citation omitted). The factors that trial courts must analyze when awarding
custody are set forth at 23 Pa.C.S.A. § 5328(a):

     (a) Factors. --In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:
           (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.
           (2) The present and past abuse committed by a party
           or member of the party's household, whether there is
           a continued risk of harm to the child or an abused
           party and which party can better provide adequate
           physical safeguards and supervision of the child.
           (2.1) The information set forth in section 5329.1(a)
           (relating to consideration of child         abuse    and
           involvement with protective services).
           (3) The parental duties performed by each party on
           behalf of the child.
           (4) The need for stability and continuity in the child's
           education, family life and community life.
           (5) The availability of extended family.
           (6) The child's sibling relationships.



                                     - 13 -
J -S21001-19


            (7) The well -reasoned preference of the child, based
            on the child's maturity and judgment.
            (8) The attempts of a parent to turn the child against
            the other parent, except in cases of domestic violence
            where reasonable safety measures are necessary to
            protect the child from harm.
            (9) Which party is more likely to maintain a loving,
            stable, consistent and nurturing relationship with the
            child adequate for the child's emotional needs.
            (10) Which party is more likely to attend to the daily
            physical, emotional, developmental, educational and
            special needs of the child.
            (11) The proximity of the residences of the parties.
            (12) Each party's availability to care for the child or
            ability to make appropriate child-care arrangements.
            (13) The level of conflict between the parties and the
            willingness and ability of the parties to cooperate with
            one another. A party's effort to protect a child from
            abuse by another party is not evidence of
            unwillingness or inability to cooperate with that party.
            (14) The history of drug or alcohol abuse of a party or
            member of a party's household.
            (15) The mental and physical condition of a party or
            member of a party's household.
            (16) Any other relevant factor.
23 Pa.C.S.A. § 5328(a).

      In addition, the factors that trial courts must analyze when considering

a request to relocate are set forth at 23 Pa.C.S.A. § 5337(h):

      (h) Relocation factors. --In determining whether to grant a
      proposed relocation, the court shall consider the following factors,
      giving weighted consideration to those factors which affect the
      safety of the child:


                                     - 14 -
J -S21001-19


           (1) The nature, quality, extent of involvement and
           duration of the child's relationship with the party
           proposing to relocate and with the nonrelocating
           party, siblings and other significant persons in the
           child's life.

           (2) The age, developmental stage, needs of the child
           and the likely impact the relocation will have on the
           child's   physical,  educational    and     emotional
           development, taking into consideration any special
           needs of the child.

           (3) The feasibility of preserving the relationship
           between the nonrelocating party and the child through
           suitable custody arrangements, considering the
           logistics and financial circumstances of the parties.

           (4) The child's preference, taking into consideration
           the age and maturity of the child.

           (5) Whether there is an established pattern of conduct
           of either party to promote or thwart the relationship
           of the child and the other party.

           (6) Whether the relocation will enhance the general
           quality of life for the party seeking the relocation,
           including, but not limited to, financial or emotional
           benefit or educational opportunity.

           (7) Whether the relocation will enhance the general
           quality of life for the child, including, but not limited
           to, financial or emotional benefit or educational
           opportunity.

           (8) The reasons and motivation of each party for
           seeking or opposing the relocation.

           (9) The present and past abuse committed by a party
           or member of the party's household and whether
           there is a continued risk of harm to the child or an
           abused party.

           (10) Any other factor affecting the best interest of the
           child.

                                    - 15 -
J -S21001-19



23 Pa.C.S.A. § 5337(h).

      In her first claim, Mother contends that the trial court erred by applying

a presumption favoring Father's relocation to Ohio. Mother's Brief at 28-31.

In her interrelated second claim, she contends that the court erred by placing

the burden of proof on her, rather than Father. Id. at 28, 31-32. Mother

maintains that it was Father's burden to prove that relocation would be in the

Children's best interests, but that the court instead forced her to prove that

relocation would be contrary to the Children's best interests. Id.

      As Mother contends, our child custody statute provides that the burden

of proof in relocation matters is on the party requesting relocation, and that a

trial court should not presume that a relocation is in a child's best interests

merely because it has already occurred. The statute provides as follows:

      (i) Burden of proof. --
      (1) The party proposing the relocation has the burden of
      establishing that the relocation will serve the best interest of the
      child as shown under the factors set forth in subsection (h).

      (2) Each party has the burden of establishing the integrity of that
      party's motives in either seeking the relocation or seeking to
      prevent the relocation.
                                      ***

      (I) Effect of relocation prior to hearing. --If a party relocates
      with the child prior to a full expedited hearing, the court shall not
      confer any presumption in favor of the relocation.

23 Pa.C.S.A. § 5337(i), (I).



                                     - 16 -
J -S21001-19


      However, our review of the trial court's opinion confirms that it did not

commit either of the errors that Mother alleges. The court responded to these

claims in its opinion as follows:

            We conducted the relocation hearing in accordance with the
      relocation and custody statutes.         As the party proposing
      relocation, Father presented evidence as to why the relocation was
      in the best interests of the [C]hildren. Mother, through counsel,
      tested Father's evidence through cross-examination. Mother was
      then allowed to present additional evidence as to why relocation
      was against the best interests of the Children.

            We did not default to Columbus, Ohio as to where the
      Children should reside because Father had already relocated
      there. There was no presumption in favor of relocation or of
      Father having primary custody; [] Father adduced evidence that,
      among other things, he is now providing [the] Children with the
      continuity and stability they need, after moving to Ohio             in
      response to the tumultuous events in Philadelphia in October
      2017. Nor did we impose the burden of proof on Mother who was
      opposing relocation. This Court properly placed the burden of
      proof on Father and found that he carried his burden.    .   .   .




Trial Court Opinion, 10/15/18, at 12.

      The record supports the trial court's explanation. The court was free to

base its decision in part on the fact that the Children were doing well in Ohio.

Considering the benefits that living in Ohio has conferred on the Children thus

far is not tantamount to shifting the burden of proof onto Mother or applying

a presumption in favor of relocation. In fact, it would be error for the court

not to consider this information. See B.K.M. v. J.A.M., 50 A.3d 168, 175 (Pa.

Super. 2012) (holding that the trial court erred by failing to consider evidence

arising after the children moved to Sweden, including evidence regarding the

"need for stability and continuity established for the Children during their time

                                     - 17 -
J -S21001-19


in Sweden, and of the overall best interests of the Children, inasmuch as those

interests might involve maintaining the status quo.       .    .   ."). We conclude that

no relief is due.

      Mother argues in her third claim that the trial court erred by failing to

consider Father's failure to provide her with reasonable notice prior to his

relocation. Mother's Brief at 28, 32-36. Mother explains that she presented

the court with a letter from Father's counsel, dated October 27, 2017, which

stated that Father would be relocating to Ohio on November 1, 2017. Id. at

34. Thus, Mother emphasizes, Father notified her of his relocation only five

days in advance, in violation of Section 5337(c). Id. at 32-36.

      Our child custody statute provides as follows, in relevant part:

      (c) Notice. --
             (1) The party proposing the relocation shall notify
             every other individual who has custody rights to the
             child.

             (2) Notice, sent by certified mail, return receipt
             requested, shall be given no later than:

                      (i) the 60th day before the date of the
                      proposed relocation; or

                      (ii) the tenth day after the date that the
                      individual knows of the relocation, if:

                            (A) the individual did   not
                            know    and    could     not
                            reasonably have known of the
                            relocation in sufficient time to
                            comply with the 60 -day
                            notice; and


                                         - 18 -
J -S21001-19


                          (B)   it   is    not     reasonably
                          possible to delay the date of
                          relocation so as to comply
                          with the 60 -day notice.
                                           ***

      (j) Failure to provide reasonable notice. --The court may
      consider a failure to provide reasonable notice of a proposed
      relocation as:

            (1) a factor in making a determination regarding the
            relocation;

            (2) a factor in determining whether custody rights
            should be modified;

            (3) a basis for ordering the return of the child to the
            nonrelocating party if the relocation has occurred
            without reasonable notice;

            (4) sufficient cause to order the party proposing the
            relocation to pay reasonable expenses and counsel
            fees incurred by the party objecting to the relocation;
            and

            (5) a ground for contempt and the imposition of
            sanctions against the party proposing the relocation.

23 Pa.C.S.A. § 5337(c)(1)-(2), (j).

      Upon review, Section 5337(j) makes consideration of Father's failure to

provide reasonable notice to Mother regarding his relocation optional.   The

statute indicates that the trial court "may" consider the failure to provide
reasonable notice for various purposes, not that the court "shall" or "must"

consider it. Even if the language of the statute were mandatory, it is clear

that the court did consider this issue. While Father may not have complied

with the technical requirements of Section 5337(c), in that he alerted Mother

                                          - 19 -
J -S21001-19


of his move less than a week in advance, the court found that Mother received

reasonable notice nonetheless       Trial Court Opinion, 10/15/18, at 14. The

court also found that Father's conduct was excusable under the circumstances,

given that he moved to Ohio out of fear for his own safety, and gave little if

any weight to the question of reasonable notice.      Id.; Order, 8/23/18, at 2.
Because the record supports the court's determination, Mother's claim fails.

V.B., 55 A.3d at 1197.

        Next, in her fourth claim, Mother contends that the trial court abused its

discretion by finding that the custody and relocation factors favored Father

rather than her. Mother's Brief at 28-29, 36-49. Mother focuses her argument

on the fact that she was previously the Children's primary caretaker, and that

her relationship with the Children has weakened as a result of their move to

Ohio and Father's negative influence.       Id. She maintains that the court's
solution of requiring her to travel to Ohio to exercise custody is inadequate to

preserve that relationship. Id. at 37, 40-41, 46.

        We discern no abuse of discretion by the trial court. As we stated above,

the court's findings of fact, as well as its weight and credibility determinations,

are binding on this Court when the record supports them. V.B., 55 A.3d at

1197.    Here, the record supports the court's finding that Mother abandoned

the Children into Father's care. The record also supports the court's finding

that Father feared for his safety if he stayed in Philadelphia, which motivated

his relocation to Ohio. The record confirms that Father has built a stable life


                                       - 20 -
J -S21001-19


in Ohio for the Children and himself. Two of the Children, J.F. and T.F., report

being content in Ohio and wanting to remain there with Father. Further, while

it is possible that Father's relocation will further strain Mother's relationship

with the Children, that is the consequence of Mother's own misdeeds. The

order on appeal provides Mother with substantial partial physical custody time

with the Children, in addition to phone contact, and accommodates Mother by

allowing her to use her sister's home in Ohio as a neutral exchange location.

The order promotes the Children's best interests and allows them to maintain

the strongest possible relationship with Mother under the circumstances.

      Importantly, Mother's former status as the Children's primary caretaker

is not entitled to any particular amount of weight under our law. Prior to the

implementation of the current custody statute in 2011, our courts adhered to

the "primary caretaker doctrine." The doctrine instructed, "in cases involving

an award of primary physical custody 'where two natural parents are both fit,

and the child is of tender years, [that] the trial court must give positive

consideration to the parent who has been the primary caretaker." M.J.M. v.

M.L.G., 63 A.3d 331, 337 (Pa. Super. 2013), appeal denied, 68 A.3d 909 (Pa.

2013) (quoting Commonwealth ex rel. Jordan v. Jordan, 448 A.2d 1113,
1115 (Pa. Super. 1982)) (emphasis omitted). However, courts are no longer

obliged to give positive consideration to a parent's primary caretaker status.

As we have explained:




                                     - 21 -
J -S21001-19


            The language of this statute is clear. It explicitly provides
      that all relevant factors shall be considered by the trial court, and
      the only factors that should be given "weighted consideration" are
      factors that "affect the safety of the child[.]" [23 Pa.C.S.A. §
      5328(a).] When the words of a statute are clear and free from all
      ambiguity, the letter of it is not to be disregarded under the
      pretext of pursuing its spirit. If the Pennsylvania Legislature
      intended for extra consideration be given to one parent because
      of his or her role as the primary caretaker, it would have included
      language to that effect. Stated another way, the absence of such
      language indicates that our Legislature has rejected the notion
      that in analyzing both parents, additional consideration should be
      given to one because he or she has been the primary caretaker.

            Furthermore, the consideration        the   primary caretaker
      doctrine sought to address (which parent spent more time
      providing day-to-day care for a young child) is addressed implicitly
      in the enumerated factors. See, e.g., 23 Pa.C.S.A. §§ 5328(a)(3)
      ("The parental duties performed by each party on behalf of the
      child."); (a)(4) ("The need for stability and continuity in the child's
      education, family life and community life."). The considerations
      embraced by the primary caretaker doctrine have been woven into
      the statutory factors, such that they have become part and parcel
      of the mandatory inquiry.

                                       ***

             We hasten to add that this conclusion does not mean that a
      trial court cannot consider a parent's role as the primary caretaker
      when engaging in the statutorily -guided inquiry. As discussed
      above, a trial court will necessarily consider a parent's status as a
      primary caretaker implicitly as it considers the section 5328(a)
      factors, and to the extent the trial court finds it necessary to
      explicitly consider one parent's role as the primary caretaker, it is
      free to do so under subsection (a)(16). It is within the trial court's
      purview as the finder of fact to determine which factors are most
      salient and critical in each particular case. Our decision here does
      not change that.

Id. at 338-39 (some internal quotation marks and citations omitted; footnote

omitted). In this case, it is clear that the trial court considered Mother's past


                                      - 22 -
J -S21001-19


role when conducting its analysis of the Section 5328(a) and 5337(h) factors,

in compliance with M.J.M. Thus, Mother is not entitled to relief.

      In her fifth and final claim, Mother contends that the trial court abused

its discretion by failing to find Father in contempt. Mother's Brief at 49-50.

Mother's principal complaint is that Father failed to provide her with regular

phone or other electronic contact with the Children, as required by the order

of April 20, 2018. Id. at 50-51.

      As is the case with child custody orders in general, we review a custody

contempt order pursuant to an abuse of discretion standard of review. Garr

v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001). To support a finding of civil

contempt, the trial court must determine "(1) that the contemnor had notice

of the specific order or decree which she is alleged to have disobeyed; (2) that

the act constituting the contemnor's violation was volitional; and (3) that the

contemnor acted with wrongful intent." Harcar v. Harcar, 982 A.2d 1230,

1235 (Pa. Super. 2009). Our child custody statute provides as follows with

respect to contempt and the award of sanctions:

      (g) Contempt for noncompliance with any custody order.-
            (1) A party who willfully fails to comply with any
            custody order may, as prescribed by general rule, be
            adjudged in contempt. Contempt shall be punishable
            by any one or more of the following:

                  (i) Imprisonment for a period of not more
                  than six months.

                  (ii) A fine of not more than $500.


                                     - 23 -
J -S21001-19


                       (iii) Probation for a period of not more
                       than six months.

                       (iv) An order for nonrenewal, suspension
                       or denial of operating privilege under
                       section 4355 (relating to denial or
                       suspension of licenses).

                       (v) Counsel fees and costs.

                 (2) An order committing an individual to jail under this
                 section shall specify the condition which, when
                 fulfilled, will result in the release of that individual.

23 Pa.C.S.A. § 5323(g).

           As detailed above, the record supports the trial court's conclusion that

Father was not at fault for Mother's lack of contact with the Children. Father

testified that the Children are resistant to speaking with Mother and answering

her phone calls. N.T. Hearing, 8/17/18, at 26. He maintained that he does

not prevent the Children from speaking with Mother. Id. To the contrary, he

encourages them to do so. Id. J.F.'s in camera interview supports Father's

claim. J.F. described an incident during which Mother called and she did not

want to answer the phone. N.T. Interview, 8/17/18, at 64. However, Father

directed her to answer and she complied. Id. She explained, "he said,         .   .




[']Do you want to answer?['] I said [']no.['] He said, 'Well, answer anyway'

   .   .   I answered, and she said, 'This is the last time I'm going to be calling

you, because I have the deadly flu." Id. at 64-65. Because we are bound by




                                          - 24 -
J -S21001-19


the court's credibility findings, Mother is not entitled to relief. V.B., 55 A.3d

at 1197.13

            Based on the foregoing, we conclude the trial court did not commit an

error of law or abuse of discretion by granting Father's request to relocate,

denying Mother's petition for contempt, and modifying the prior custody
award. Therefore, we affirm the court's August 23, 2018 order.

            Order affirmed.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/15/19




13 As part of her third claim, Mother argues that the trial court should also
have found Father in contempt for his failure to provide her with reasonable
notice of his relocation to Ohio. Mother's Brief at 35. Mother did not include
this claim in her concise statement of errors complained of on appeal. In
addition, she did not include this claim in her petition for contempt, and has
apparently raised it for the first time on appeal. Therefore, she has failed to
preserve it for our review. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.
Super. 2017) ("[I]t is well -settled that issues not included in an appellant's
.   .concise statement of errors complained of on appeal are waived.");
        .


Pa.R.A.P. 302(a) ("Issues not raised in the lower court are waived and cannot
be raised for the first time on appeal."). Even if Mother had preserved this
claim, it would be meritless, as the record supports the court's determination
that Father provided Mother with reasonable notice of his relocation and did
not act with wrongful intent.
                                         - 25 -